DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4, 5, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0090617 to Liao et al.

As per claim 4, Liao et al. teach a display panel, wherein the display panel comprises: 
a plurality of pixel groups (Fig. 5), wherein each of the pixel groups comprises a main pixel (Fig. 5, 10) and a sub pixel (Fig. 5, 20), the main pixel comprises a main sub-pixel (Fig. 5, 102), the sub pixel comprises a sub-sub-pixel (Fig. 5, 201), the main sub-pixel and the sub-sub-pixel are arranged in a rectangular array, and the main sub-pixel and the sub-sub-pixel located in a same column form a sub-pixel column; and 
a plurality of data lines (Fig. 5, D), extending in a longitudinal direction, the data lines being arranged in a transverse direction, and the data lines and the sub-pixel columns being arranged alternately in the transverse direction (Fig. 5); 
wherein a driving brightness of the main pixel is larger than an original brightness of the main pixel, and a driving brightness of the sub pixel is smaller than an original brightness of the sub pixel (Fig. 3); and 
one data line (Fig. 5, D2) is electrically connected with a main sub-pixel (Fig. 5, 102) and a sub-sub-pixel (Fig. 5, 201) with a same driving polarity located in two adjacent sub-pixel columns (paragraphs 28-29, at least in adjacent frames, the subpixels will have matching polarities), one main sub-pixel is electrically connected with only one of the data lines, and one sub-sub-pixel is electrically connected with only one of the data lines (Fig. 5), 
a plurality of scanning lines (paragraph 23), extending in the transverse direction and arranged in the longitudinal direction; 
in a same main pixel (Fig. 5, 10), the main sub-pixels are transversely arranged and electrically connected with a same scanning line (paragraph 23), and the main sub-pixels are electrically connected with different data lines respectively; and in a same sub pixel (Fig. 5, 20), the sub-sub-pixels are transversely arranged and electrically connected with a same scanning line (paragraph 23), and the sub-sub-pixels are electrically connected with different data lines respectively (Fig. 5).

As per claim 5, Liao et al. teach the display panel of claim 4, wherein in adjacent pixel groups, driving polarities of the main sub-pixels or the sub-sub-pixels at corresponding positions are opposite (paragraphs 28-29, at least in a plurality of adjacent frames, the subpixels will have opposite polarities). 

As per claim 18, Liao et al. teach a display device, wherein the display device comprises: 
a display panel, wherein the display panel comprises: a plurality of pixel groups (Fig. 5, 10/20), wherein the pixel group comprises a main pixel (Fig. 5, 10) and a sub pixel (Fig. 5, 20), the main pixel comprises a main sub-pixel (Fig. 5, 102), the sub pixel comprises a sub-sub-pixel (Fig. 5, 202), the main sub-pixel and the sub-sub-pixel are arranged in a rectangular array, and the main sub-pixel and the sub-sub-pixel located in the same column form a sub-pixel column (Fig. 5, 102/202); a plurality of data lines (Fig. 5, D), extending in a longitudinal direction, the data lines being arranged in a transverse direction, and the data lines and the sub-pixel columns being arranged alternately in the transverse direction; wherein a driving brightness of the main pixel is larger than an original brightness of the main pixel, and a driving brightness of the sub pixel is smaller than an original brightness of the sub pixel (Fig. 3, S202); and one data line (Fig. 5, D2) is electrically connected with a main sub-pixel and a sub-sub-pixel with a same driving polarity located in two adjacent sub-pixel columns, one main sub-pixel is electrically connected with only one of the data lines, and one sub-sub-pixel is electrically connected with only one of the data lines, 
a driving unit (Fig. 2, 200, paragraphs 22/23), wherein the driving unit is electrically connected with the data line, the driving unit is configured to output a driving signal to the data line, and the driving unit is also electrically connected to the scanning line of the display panel. 

As per claim 20, Liao et al. teach the display device of claim 18, wherein a driving polarity of a driving signal on the data lines is periodically inverted (Fig. 4, paragraph 29, it is implicitly stated that the “inversion control signal” is used for periodically reversing polarities).

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0113076 to Momose; in view of US 2020/0090617 to Liao et al..

As per claim 1, Momose teaches a display panel, wherein the display panel comprises: 
a plurality of pixel groups (Fig. 23), wherein each of the pixel groups comprises a main pixel (Fig. 23, RGB connected to Xj and Yi-1 – Yi+1) and a sub pixel (Fig. 23, RGB connected to Xj-1 and Yi+2 – Yi+4), the main pixel comprises a main sub-pixel, the sub pixel comprises a sub-sub-pixel, the main sub-pixel and the sub-sub-pixel are arranged in a rectangular array, and the main sub-pixel and the sub-sub-pixel located in a same column form a sub-pixel column (Fig. 23); and 
a plurality of data lines (Fig. 23, X), extending in a longitudinal direction, the data lines being arranged in a transverse direction, and the data lines and the sub-pixel columns being arranged alternately in the transverse direction (Fig. 23); 
one data line is electrically connected with a main sub-pixel and a sub-sub-pixel with a same driving polarity (Fig. 7, at least in adjacent frames, the different sub-pixels will have the same polarity) located in two adjacent sub-pixel columns, one main sub-pixel is electrically connected with only one of the data lines, and one sub-sub-pixel is electrically connected with only one of the data lines (Fig. 1, the red sub-pixel, in row 1, column 1 (from the top/left) will be construed as the main sub-pixel, sub-subpixel R in column 2, line 4 is connected to the same line). 
.
Liao et al. teach wherein a driving brightness of the main pixel (Fig. 5, pixel unit 10, paragraph 34, the horizontal RGB pixel unit is analogous to the vertical RGB pixel unit of Momose) is larger than an original brightness of the main pixel (Fig. 3, S202), and a driving brightness of the sub pixel (Fig. 5, pixel unit 30) is smaller than an original brightness of the sub pixel (Fig. 3, S202).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Momse, so that a driving brightness of the main pixel is larger than an original brightness of the main pixel, and a driving brightness of the sub pixel is smaller than an original brightness of the sub pixel, such as taught by Liao et al., for the purpose of improving a chromaticity viewing angle.

As per claim 2, Momose and Liao et al teach the display panel of claim 1, wherein the display panel further comprises: 
a plurality of scanning lines (Momse, Fig. 23, Y), extending in the transverse direction and arranged in the longitudinal direction; 
in a same main pixel, the main sub-pixels are longitudinally arranged and electrically connected with a same data line, and the main sub-pixels are electrically connected with different scanning lines respectively; and in a same sub pixel, the sub-sub-pixels are longitudinally arranged and electrically connected with a same data line, and the sub-sub-pixels are electrically connected with different scanning lines respectively (Momose, Fig. 23, main pixel RGB connected to Xj and Yi-1 and sub-pixel RGB connected to Xj-1 and Yi+2). 

claim 3, Momose and Liao et al teach the display panel of claim 2, wherein a main sub-pixel (Fig. 23, R connected to Xj and Yi-1) and a sub-sub-pixel (Fig. 23, R connected to Xj-1 and Yi+2) adjacent to the main sub-pixel are electrically connected to different data lines respectively. 

As per claim 11, Momose and Liao et al. teach the display panel of claim 1, wherein the main pixels and the sub pixels are arranged crosswise (Momose, Fig. 23; Liao, Fig. 5, pixels and sub-pixels are positioned across each other). 

As per claim 12, Momose and Liao et al. teach the display panel of claim 11, wherein the display panel further comprises: a plurality of scanning lines, extending in the transverse direction and arranged in the longitudinal direction (Momose, Fig. 23); in a same main pixel, the main sub-pixels are longitudinally arranged and electrically connected with a same data line, and the main sub-pixels are electrically connected with different scanning lines respectively; and in a same sub pixel, the sub-sub-pixels are longitudinally arranged and electrically connected with a same data line, and the sub-sub-pixels are electrically connected with different scanning lines respectively (Momose, Fig. 23, main pixel RGB connected to Xj and Yi-1 and sub-pixel RGB connected to Xj-1 and Yi+2). 

	As per claim 13, Momose and Liao et al. teach the display panel of claim 12, wherein a main sub-pixel (Fig. 23, R connected to Xj and Yi-1) and a sub-sub-pixel (Fig. 23, R connected to Xj-1 and Yi+2) adjacent to the main sub-pixel are electrically connected to different data lines respectively. 

	As per claim 14, Momose and Liao et al. teach the display panel of claim 11, wherein the display panel further comprises: a plurality of scanning lines (Liao, Fig. 5, paragraph 23), extending in the transverse direction and arranged in the longitudinal direction; in a same main pixel (Fig. 5, 10), the main sub-pixels are transversely arranged and electrically connected with a same scanning line (paragraph 23), and the main sub-pixels are electrically connected with different data lines respectively; and in a same sub pixel (Fig. 5, 20), the sub-sub-pixels are transversely arranged and electrically connected with a same scanning line (paragraph 23), and the sub-sub-pixels are electrically connected with different data lines respectively (Fig. 5, The Office submits that longitudinal and transversal pixel configurations, such as those in Fig. 23 of Momose and Fig. 5 of Liao et al., seem to be functionally equivalent and interchangeable, so long as the average value of adjacent pixels is maintained, as per S202 in Fig. 3 of Liao).

	As per claim 15, Momose and Liao et al. teach the display panel of claim 14, wherein in adjacent pixel groups, driving polarities of the main sub-pixels or the sub-sub-pixels at corresponding positions are opposite (Liao, paragraphs 28-29, at least in a plurality of adjacent frames, the subpixels will have opposite polarities). 

	As per claim 16, Momose and Liao et al. teach the display panel of claim 1, wherein a driving polarity of a driving signal on a data line is periodically inverted (Momose, paragraph 8). 


Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120113076 to Momose; in view of US 20200090617 to Liao et al.; further in view of US 20200273913 to Song.

As per claim 6, Momose and Liao et al teach the display panel of claim 1, wherein a mixed brightness response of a main pixel and a sub pixel is equivalent to a preset brightness response (paragraph 36, the average brightness stays the same, even after the individual brightness are changed)

Song teaches wherein the brightness is gamma correlated (paragraph 73).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Momose and Liao et al, so that the brightness is gamma correlated, such as taught by Song, for the purpose of performing accurate color reproduction.

As per claim 7, Momose, Liao and Song et al teach the display panel of claim 6, wherein the display panel further comprises: a plurality of scanning lines (Momse, Fi. 23, Y), extending in the transverse direction and arranged in the longitudinal direction; in a same main pixel, the main sub-pixels are longitudinally arranged and electrically connected with a same data line, and the main sub-pixels are electrically connected with different scanning lines respectively; and in a same sub pixel, the sub-sub-pixels are longitudinally arranged and electrically connected with a same data line, and the sub-sub-pixels are electrically connected with different scanning lines respectively (Momose, Fig. 23, main pixel RGB connected to Xj and Yi-1 and sub-pixel RGB connected to Xj-1 and Yi+2). 

	As per claim 8, Momose, Liao and Song et al teach the display panel of claim 7, wherein a main sub-pixel and a sub-sub-pixel adjacent to the main sub-pixel are electrically connected to different data lines respectively (Momose, Fig. 23). 

As per claim 9, Momose, Liao and Song et al teach the display panel of claim 6 wherein the display panel further comprises: a plurality of scanning lines (paragraph 23), extending in the transverse direction and arranged in the longitudinal direction; 
in a same main pixel (Liao, Fig. 5, 10), the main sub-pixels are transversely arranged and electrically connected with a same scanning line (Liao, paragraph 23), and the main sub-pixels are electrically connected with different data lines respectively; and in a same sub pixel (Liao, Fig. 5, 20), the sub-sub-pixels are transversely arranged and electrically connected with a same scanning line (Liao, paragraph 23), and the sub-sub-pixels are electrically connected with different data lines respectively (Liao, Fig. 5).

	As per claim 10, Momose, Liao and Song et al. teach the display panel of claim 9, wherein in adjacent pixel groups, driving polarities of the main sub-pixels or the sub-sub-pixels at corresponding positions are opposite respectively (Liao, paragraphs 28-29, at least in a plurality of adjacent frames, the subpixels will have opposite polarities). 

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200090617 to Liao et al.; in view of US 20200273913 to Song.

As per claim 17, Liao et al. teach a display panel, wherein the display panel comprises: 
a plurality of pixel groups (Fig. 5, 10/20), wherein each of the pixel groups comprises a main pixel (Fig. 5, 10) and a sub pixel (Fig. 5, 20), the main pixel and the sub pixel are arranged crosswise (Fig. 5, 10 and 20 are across each other, furthermore, a subpixel in a same column is connected to a crosswise data line, i.e., subpixels 202/102 are crosswise connected), the main pixel comprises a main sub-pixel (Fig. 5, 102), the sub pixel comprises a sub-sub-pixel (Fig. 5, 202), the main sub-pixel and the sub-sub-pixel are arranged in a rectangular array, and the main sub-pixel and the sub-sub-pixel located in a same column form a sub-pixel column (Fig. 5, 102/201), and the main sub-pixel and the sub-sub-pixel located in a same row form a sub-pixel row (Fig. 5, first and second subpixel lines will be construed as a first row/double-row); 
a plurality of data lines (Fig. 5, D), extending in a longitudinal direction, the data lines being arranged in a transverse direction, and the data lines and the sub-pixel columns being arranged alternately in the transverse direction (Fig. 5); 
a plurality of scanning lines, extending in the transverse direction and arranged in the longitudinal direction, and the scanning lines and the sub-pixel rows are arranged alternately in the longitudinal direction (Fig. 5); 
wherein a driving brightness of the main pixel is larger than an original brightness of the main pixel, a driving brightness of the sub pixel is smaller than an original brightness of the sub pixel, and a mixed brightness response of a main pixel and a sub pixel is equivalent to a preset brightness response (Fig. 3); and 
one data line (Fig. 5, D2) is electrically connected with a main sub-pixel (Fig. 5, 102) and a sub-sub-pixel (Fig. 5, 201) with a same driving polarity located in two adjacent sub-pixel columns (Fig. 4, at least in adjacent sub-frames the subpixels will have the same polarity, in other words, the polarity of one subpixel in a first frame will be the same as the polarity of another subpixel in a different frame, given that polarities are periodically inverted), one main sub-pixel is electrically connected with only one of the data lines, and one sub-sub-pixel is electrically connected with only one of the data lines (Fig. 5). 
wherein a mixed brightness response of a main pixel and a sub pixel is equivalent to a preset brightness response (paragraph 36, the average brightness stays the same, even after the individual brightness are changed)
Liao et al do not teach wherein the brightness is gamma correlated. 
Song teaches wherein the brightness is gamma correlated (paragraph 73).


As per claim 19, Liao et al. teach the display device of claim 18, wherein a mixed brightness response of a main pixel and a sub pixel is equivalent to a preset brightness response. 
Liao et al do not teach wherein the brightness is gamma correlated. 
Song teaches wherein the brightness is gamma correlated (paragraph 73).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Liao et al, so that the brightness is gamma correlated, such as taught by Song, for the purpose of performing accurate color reproduction.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694